PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES




Application Number: 	14/143,063

Filing Date:	 		December 30, 2013 

Appellant(s): 		Philipp Jokisch et al.






__________________
Stephen Sequin
Reg. No. 70,788
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed March 25, 2021 appealing from the Office action mailed September 25, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated September 25, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”

New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 14-15, 17-26, and 28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, independent claim 1 is directed towards facilitating determining a price (e.g., volume-weighted average price) associated with a trading transaction in an automated manner, involving steps which are nothing more than merely receiving data/information, performing a calculation based on the data/information received, and transmitting (publishing) the results of the calculation performed, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of conducting a fundamental economic principle/concept (e.g., price determination) associated with a financial transaction while using rules and/or instructions to carry out the steps recited (e.g., receiving data/information, performing a calculation based on the data/information … iteratively determine a price when new information becomes available during a sampling period, wherein the new information includes new unmatched bids, new unmatched offers, and new trades, and wherein the new unmatched bids and the new unmatched offers are used in determining the price when the new unmatched bids and the new unmatched offers are within a predetermined price range; … communicate messages … and … to publish to the workstation an interim one of the iteratively determined price prior to elapsing of the sampling period, wherein the interim one of the iteratively determined price is associated with no new trades since commencement of the sampling period; … communicate messages … and … to publish to the workstation a final one of the iteratively determined price in response to the sampling period elapsing, and wherein the final one of the iteratively determined price differs from the interim one of the iteratively determined price; and … communicate messages between the API … and a back office clearing computer to (1) cause the back office clearing computer to clear trades and (2) cause the back office clearing computer to verify that the trades are cleared.  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Performing steps facilitating a trading interaction between people using bids and offers (e.g., fundamental economic principle, practice, and/or concept) falls within the certain methods of organizing human activity grouping of abstract ideas, whereas but for the by a computer device language, the limitations recited in the context of the claim encompasses determining a price based on received data/information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., “programmed computer”, “GUI”, “clearing computer”), nothing in the claim element precludes the steps from the organizing human interactions, and mental processes, abstract groupings. 

Hence, claim 1 is not patent eligible.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “programmed computer”, “GUI”, “clearing computer”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a fundamental economic principle/concept (e.g., price determination) associated with a financial transaction while using rules and/or instructions to carry out the steps recited (e.g., receiving data/information, performing a calculation based on the data/information received, and transmitting (publishing) the results of the calculation) in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of conducting a fundamental economic principle/concept (e.g., price determination) associated with a financial transaction while using rules and/or instructions to carry out the steps recited (e.g.,  receiving data/information, performing a calculation based on the data/information received, and transmitting (publishing) the results of the calculation) in an automated manner using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

Hence, claim 1 is not patent eligible.

Independent claim 20 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 20 corresponds to the subject matter of claim 1 in 

Dependent claims 3-12, 14-15, 17-19, 21-26, and 28 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 3 and 17, the step(s) comprising “wherein the using the one or more programmed computers to determine the price comprises using the one or more programmed computers to determine the price when a specified time interval elapses”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process. 

In claims 4 and 18, the step(s) comprising “wherein the new information comprises a change in at least one of a price and a size of an existing unmatched bid or existing unmatched offer”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), because it merely describes further data and/or information used in the process. 

In claims 5 and 19, the step(s) comprising “wherein the new trades cause a greater change to the price than the new unmatched bids and new unmatched offers”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed 

In claims 6 and 20, the step(s) comprising “wherein the using the one or more programmed computers to determine the price further comprises using the one or more programmed computers to adjust the price towards a new unmatched bid price or a new unmatched offer price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process.

In claims 7 and 21, the step(s) comprising “wherein the using the one or more programmed computers to adjust the price further comprises using the one or more programmed computers to adjust the price lower if the new unmatched bid price or the new unmatched offer price is lower than the price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process.

In claims 8 and 22, the step(s) comprising “wherein the using the one or more programmed computers to adjust the price further comprises using the one or more programmed computers to adjust the price higher if the new unmatched bid price or the new unmatched offer price is higher than the price”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process.

“wherein a starting value for the price is determined at least in part by a bid-offer spread”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind, because it merely describes further rules and/or instructions used in the process.

In claims 10 and 24, the step(s) comprising “wherein the using the one or more programmed computers to determine the price is based at least in part on a total trade size and wherein the new unmatched bids and the new unmatched offers cause less of a change to the price as the total trade size increases”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process.

In claims 11 and 25, the step(s) comprising “wherein a first new unmatched bid or offer causes a greater adjustment to the price than a second new unmatched bid or offer that is further from a reference price than the first new unmatched bid or offer”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), as well as mental processes – e.g., concepts performed in the human mind, because it merely describes further rules and/or instructions used in the process.

In claims 12 and 26, the step(s) comprising “wherein initially, the only part of the new unmatched bids and new unmatched offers that are used in determining the price are the prices of the new unmatched bids and new unmatched offers”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between 

In claims 14 and 28, the step(s) comprising “wherein the using the one or more programmed computers to publish the final price comprises posting the final price to a server”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions (managing personal behavior of relationships or interactions between people), because it merely describes further devices used as an intermediary as well as rules and/or instructions used in the process.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


(2) Response to Arguments

I. Rejections under 35 U.S.C. § 101 

The following are argued by Appellant:

1.1. Appellant argues that the claims recite more than an abstract idea because the claimed subject matter is integrated into a practical application and provides an improvement in the functioning of a computer, or an improvement to other technology or a technical field by reducing latency in pricing information exchanged across the electronic trading system. 



Regarding the claimed invention as reciting and/or being directed to an abstract idea, Examiner points out that this determination has previously been established (affirmed) by the Patent Trial and Appeal Board (PTAB) in a decision rendered on 3 February 2020. Although, the claims have since been amended in subsequent RCE filings, the claims merely add the limitation feature(s): “using the one or more programmed computers to communicate messages between the API of the one or more programmed computers and the GUI of the workstation to publish to the workstation an interim one of the iteratively determined price prior to elapsing of the sampling period, wherein the interim one of the iteratively determined price is associated with no new trades since commencement of the sampling period; … using the one or more programmed computers to communicate messages between the API of the one or more programmed computers and the GUI of the workstation to publish to the workstation a final one of the iteratively determined price in response to the sampling period elapsing, and wherein the final one of the iteratively determined price differs from the interim one of the iteratively determined price; and, … using one or more programmed computers to communicate messages between the API of the one or more programmed computers and a back office clearing center computer to (1) cause the back office clearing computer to clear trades and (2) cause the back office clearing computer to verify that the trades are cleared”, which does nothing more than merely transmit data/information associated with rules/instructions for determining a particular price further associated with a trading transaction, and which does not change or affect the overall concept to which the invention has been identified as being directed to – namely, facilitating determining a price (e.g., volume-weighted average price) associated with a trading transaction in an automated manner, involving steps which are nothing more than merely receiving data/information, performing a calculation based on the data/information received, and transmitting (publishing) the results of the calculation performed, but for the recitation of generic computer components. Claim 1 is directed to the abstract idea of conducting a fundamental economic principle/concept (e.g., price determination) associated with a financial transaction while using rules and/or instructions to carry out the steps recited (e.g., receiving data/information, performing a calculation based on the data/information received, and transmitting (publishing) the results of the calculation) in an automated manner, grouped under the certain methods of organizing human activity – fundamental economic principles, 

Claim 1 recites: … iteratively determine a price when new information becomes available during a sampling period, wherein the new information includes new unmatched bids, new unmatched offers, and new trades, and wherein the new unmatched bids and the new unmatched offers are used in determining the price when the new unmatched bids and the new unmatched offers are within a predetermined price range; … communicate messages … and … to publish to the workstation an interim one of the iteratively determined price prior to elapsing of the sampling period, wherein the interim one of the iteratively determined price is associated with no new trades since commencement of the sampling period; … communicate messages … and … to publish to the workstation a final one of the iteratively determined price in response to the sampling period elapsing, and wherein the final one of the iteratively determined price differs from the interim one of the iteratively determined price; and … communicate messages between the API … and a back office clearing computer to (1) cause the back office clearing computer to clear trades and (2) cause the back office clearing computer to verify that the trades are cleared.  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

Regarding the claims being integrated into a practical application as argued by Appellant, the argument is not found persuasive as the judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “programmed computer”, “GUI”, “clearing computer”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of conducting a fundamental economic principle/concept (e.g., price determination) associated with a financial transaction while using rules and/or instructions to carry out the steps recited (e.g., receiving 

Regarding the claims providing an improvement in the functioning of a computer, or an improvement to other technology or a technical field by reducing latency in pricing information exchanged across the electronic trading system as argued by Appellant, the argument is not found persuasive as the additional elements of the claim such as a “programmed computer”, “GUI”, “clearing computer”, represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use.

The computer processor recited performs only the basic function of processing and/or executing computer instructions and data/information in order to implement the steps described above which is a well-known function of computer processor devices. The computer storage device recited performs only the basic function of storing computer instructions and/or software code executable by the server processor in order to implement the steps described above. The programmed computers recited performs only the basic function of processing and/or executing computer instructions and data/information in order to implement the steps described above which is a well-known function of computer processor devices. The user interface performs only its basic function of providing means for inputting, outputting and displaying data and/or information so that a user can interact with a computer. The computer network recited performs only its basic function of providing connection and/or communication linkage means amongst the various computer related devices used in the system. Thus the recited generic computer components perform no more than their basic computer functions.

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations 

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.2. Appellant argues that the manner in which the prices are published to a graphical user interface (GUI) improve the trading experience by allowing a trader to more quickly obtain price information by interacting with the GUI to obtain published iteratively determined prices and reduces the likelihood that the trader may miss a desired price which may otherwise occur.

Examiner respectfully disagrees. Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.

Use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, ll. 21–22; Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67.

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.3. Appellant argues that the steps including “publish to the workstation an interim one of the iteratively determined price prior to elapsing of the sampling period, wherein the interim one of the iteratively determined price is associated with no new trades since commencement of the sampling period” and “publish to the workstation a final one of the iteratively determined price in response to the sample period elapsing,” recite significantly more than the abstract idea and constitutes an inventive concept used in a meaningful way that renders the claimed subject matter eligible for patenting. 

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of 

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.4. Appellant argues that the rejection does not point to any prior art to establish that the claim features are well-understood, routine or conventional in nature. 

Examiner respectfully disagrees. In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless supported by a citation to one or more court decisions as noting the well-understood, routine, conventional nature of the additional element(s). 

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)(using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1093, 1096 (Fed. Cir. 2014)(computer receives and sends information over a network); performing repetitive calculations as in Flook, Bancorp; electronic recordkeeping as in Alice Corp., Ultramercial; storing and retrieving information in memory as in Versata Dev. Group, Inc., OIP; electronically scanning or extracting data from a physical documents as in Content Extraction and Transmission, LLC; presenting offers and 

In this instance, the elements do no more than implement the abstract idea on a generic computer (at a high level of generality) or as insignificant extra-solution activity – e.g., receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)(using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1093, 1096 (Fed. Cir. 2014)(computer receives and sends information over a network; determining an estimated outcome and setting a price as in OIP Techs.

Using a computer to merely retrieve and compare data/information to facilitate a calculation and/or determination of a measure of value (e.g., “price”) is among the basic functions of a computer. In this instance, each step does no more than require a generic computer to perform generic computer functions. Considered as an ordered combination, the computer components add nothing that is not already present when the steps are considered separately, and thus simply recite the concept of facilitating determining a price (e.g., volume-weighted average price) associated with a trading transaction in an automated manner, involving steps which are nothing more than merely receiving data/information, performing a calculation based on the data/information received, and transmitting (publishing) the results of the calculation performed, as performed by a generic computer. The claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. As such, the claim does not amount to significantly more than the recited abstract idea. Thus, the claim is not patent eligible.

It is also noted that there is no requirement on the Office to provide any prior art reference and/or evidentiary support in every case for identification of an abstract idea. (See, e.g., para. IV “July 2015 Update: Subject Matter Eligibility” to 2014 Interim Guidance on Subject Matter Eligibility (2014 IEG), 
In addition, the court has held that “[w]hen there is no genuine issue of material fact regarding whether the claim element or claimed combination is well-understood, routine, [and] conventional to a skilled artisan in the relevant field, this issue can be decided on summary judgment as a matter of law.” [I]n accordance with Alice, the absence of a genuine dispute has been recognized as to eligibility for claims involving an inventive concept based merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration to computer functionality. (Berkheimer v. HP Inc., 890 F.3d 1369, 1371-73 (Fed. Cir. 2018)(Order, On Petition for rehearing en banc, May 31, 2018).

The Specification clearly shows the (a) “one or more programmed computers”; (b) “an Application Program Interface (API) of one or more programmed computers”; and (c) “a Graphical User Interface (GUI) of a workstation over a communication network” individually and in the context as claimed were conventional at the time of filing (e.g., broadly covering generic devices). Accordingly, the record adequately established the well-understood, routine, or conventional nature of the (a) “one or more programmed computers”; (b) “an Application Program Interface (API) of one or more programmed computers”; and (c) “a Graphical User Interface (GUI) of a workstation over a communication network” as broadly recited in claim 1. Employing generic devices adds nothing of significance to the abstract idea so as to transform it into an inventive concept.

Examiner thus asserts that Appellant’s argument is unpersuasive.

1.5. Appellant argues that the rejection does not provide an explanation for each dependent claim as to unpatentability and therefore does not meet the burden under Step 2B.

Examiner respectfully disagrees pursuant to the new grounds of rejection under 35 U.S.C. § 101 set forth above which remains essentially the same as the previous § 101 rejection but which more 

The Federal Circuit has noted that “the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production” (See, Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007)(citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)), holding that the Office carries its procedural burden when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection in a sufficiently articulate and informative manner as to meet the notice requirement of 35 U.S.C. § 132. In this instance, Examiner asserts that this notice requirement has been met in the rejection of claims 1, 3-12, 14-15, 17-26, and 28 under 35 U.S.C. § 101 indicated above. 

Examiner thus asserts that Appellant’s argument is unpersuasive.



Respectfully submitted,

/Clifford Madamba/
Primary Examiner, Group Art Unit 3692




Conferees:

/Vincent Millin/
Appeal Practice Specialist


/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.